Citation Nr: 0121338	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  94-00 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints, to include wrists, hands, spine, shoulders, 
ankles, left knee, claimed secondary to service connected 
right knee status post removal of osteochondroma with 
arthritis.

2.  Entitlement to a temporary total rating for convalescence 
under the provisions of 38 C.F.R. § 4.30 (2000).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from August 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1995 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In December 1996, the appellant was afforded a hearing before 
a Member of the Board, not the undersigned, on the issue of 
entitlement to an increased rating for his service connected 
right knee disability.  The appellant testified before the 
undersigned in January 1998 on the issues of entitlement to 
service connection for arthritis of multiple joints claimed 
secondary to the service connected right knee disability, 
entitlement to a temporary total rating for hospitalization 
under the provisions of 38 C.F.R. § 4.29.  The appellant 
through his attorney, indicated his intent to pursue his 
appeal as to entitlement to an increased rating for his right 
knee disability, however testimony was given on the right 
knee only as to the appellant's theory regarding its 
relationship to the subsequent development of arthritis of 
multiple joints.  Regulations provide that the Member of the 
Board that conducts a hearing shall participate in making a 
final determination of a claim.  38 U.S.C.A. § 7107(c) (West 
1991); 38 C.F.R. § 20.707 (2000).  Consequently, the 
remaining issue developed for appeal, entitlement to an 
increased rating for the right knee disability will be the 
subject of a separate decision by the Board Member who heard 
testimony on this issue. 

This appeal stems from a March 1995 rating decision that in 
part denied service connection for arthritis of multiple 
joints, to include wrists, hands, spine, shoulders, ankles, 
left knee (hereinafter multiple joints), which was claimed as 
secondary to service connected right knee status post removal 
of osteochondroma with arthritis (hereinafter right knee 
disability).  The notice that accompanied the March 1995 
rating decision failed to include notice that service 
connection for arthritis of multiple joints had been denied.  
In a July 1997 rating decision, the RO characterized the 
issue and whether new and material evidence adequate to 
reopen the claim for service connection for arthritis of 
multiple joints had been submitted, and found that it had 
not.  An appeal was perfected from the July 1997 rating 
decision.

Upon reviewing the appeal in November 1998, the Board noted 
that the appellant had not received notice of denial of 
service connection for arthritis of multiple joints and that 
therefore the March 1995 rating decision was not final.  The 
RO was instructed to issue notice to the appellant, which 
was accomplished in a December 1998 letter.  The appellant 
was furnished notice of his appellate rights.  The appellant 
filed a timely Notice of Disagreement as to the December 
1998 letter.  In March 2000, the RO issued a Supplemental 
Statement of the Case that denied service connection for 
arthritis of multiple joints and entitlement to a temporary 
total rating for convalescence.  This Supplemental Statement 
of the Case was adequate to cure the defects associated with 
the Statement of the Case promulgated in September 1997.  In 
light of the fact that the appellant was informed by the 
Supplemental Statement of the Case that any additional 
response was optional, we find that the appeal has been 
perfected from the March 1995 rating decision and that the 
issue perfected for appellate consideration is service 
connection for arthritis of multiple joints.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the appellant has not been prejudiced 
by the decision herein.  The appellant has received the 
greater benefit by the Board's consideration of service 
connection for arthritis of multiple joints as perfected 
from the March 1995 rating decision, and any and all 
jurisdictional defects have been cured in his favor.


FINDINGS OF FACT

1.  Service connection is in effect for right knee status 
post removal of osteochondroma with arthritis, evaluated as 
40 percent disabling.

2.  No competent evidence establishing a relationship between 
the service connected right knee, status post removal of 
osteochondroma with arthritis and the subsequent development 
of arthritis in multiple joints has been presented.  

3.  The appellant was admitted to the VA Medical Center on 
June 25, 1996 and underwent total left hip replacement 
secondary to degenerative joint disease on June 27, 1996.  He 
was discharged on July 27, 1996.

4.  The appellant is not service connected for a left hip 
disability.


CONCLUSIONS OF LAW

1.  Arthritis of multiple joints, to include wrists, hands, 
spine, shoulders, ankles, left knee, is not proximately due 
to or the result of service connected right knee status post 
removal of osteochondroma with arthritis.  38 C.F.R. § 3.310 
(a) (2000). 

2.  The criteria for a temporary total rating for 
convalescence have note been met.  38 C.F.R. § 4.30 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is in effect for a right knee status post 
removal of an osteochondroma, with arthritis, scar, and 
status post total knee replacement.  The appellant has 
arthritis in multiple joints and contends that the 
development of arthritis in additional joints is secondary to 
his service connected right knee disability.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  Service connection may be 
established when arthritis is manifested to a compensable 
degree within one year following service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  The appellant has never contended 
that arthritis in multiple joints had its onset in service or 
within one year after separation from service, nor is there 
evidence of such.  Therefore service connection on a direct 
or presumptive basis will not be considered.

Rather, the appellant contends that service connection is 
warranted on secondary basis.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (a) (2000).  Additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the rating decision issued in March 
1995 and the Supplemental Statement of the Case issued in 
March 2000, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant, in fact, it appears that all evidence 
identified by the appellant relative to these claims has been 
obtained and associated with the claims folder.  This 
includes service medical records which were previously 
obtained and associated with the claims folder.  The 
appellant identified treatment at VA Medical Centers and this 
evidence was obtained.  Evidence from identified private 
medical providers was obtained.  VA examinations were 
conducted and specifically, a medical opinion was obtained 
during VA examination in December 1994 regarding the question 
of an association between the service connected right knee 
disability and the subsequent development of arthritis in 
multiple joints.  The appellant was accorded a hearing before 
the Board in January 1998 and more recently before the RO in 
November 1999, and transcripts of the hearings have been 
associated with the claims folder.  At the conclusion of the 
hearing before the Board in January 1998, the appellant and 
his attorney were advised to obtain and submit medical 
evidence of a connection between the arthritic right knee and 
the other arthritis joints.  The file was held open for 30-
days in order to afford the appellant the opportunity to 
submit the additional evidence.  At the time of the hearing 
in November 1999, the appellant was informed of the evidence 
needed to complete his claim pursuant to 38 C.F.R. § 3.103 
(2000), specifically, the appellant was advised to submit 
additional evidence from his private physician that addressed 
the issue of the origin of arthritis of multiple joints.  
Furthermore, there is no indication from the appellant or the 
current representative that there is outstanding evidence 
which would be relevant to this claim.  When the Board 
considers an issue not considered below by the RO, in this 
case because the passage of the Veterans Claims Assistance 
Act came after the RO had completed consideration of the 
case, then the Board must consider whether the appellant 
would be prejudiced by appellate review without first 
returning the case to the RO.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  Based on the cited findings regarding the 
development previously accomplished in this case, we hold 
that the appellant would not be prejudiced with our 
consideration of the appeal since the duty to assist the 
appellant has been met and no reasonable possibility exists 
that additional assistance would aid in substantiating the 
claim.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In a January 1948 rating decision (amending a February 1946 
rating decision), service connection was established for a 
postoperative scar from removal of an osteochondroma of the 
right lower thigh, with limitation of motion in the right 
knee.  Osteoarthritis was identified in October 1977 VA 
Medical Center records in multiple joints.  On VA examination 
in December 1977, symptomatic arthritis was identified in the 
right and left knees.  The examiner indicated that chronic 
obesity probably contributed to this problem.

Private medical records dated from 1983-1984 documented 
treatment for degenerative joint disease or osteoarthritis in 
both knees.  A VA Medical Center outpatient clinic note 
indicated rheumatoid arthritis and degenerative joint disease 
in both knees.

X-ray examination in 1992 at the VA Medical Center indicated 
osteoarthritis in the shoulder, low back, knee and hip.  In a 
letter dated in July 1992, Dr. Bohn confirmed the appellant's 
disability due to severe rheumatoid arthritis.  Dr. Bohn 
stated that there was documentation in the appellant's 
medical records as far back as 1979 that the appellant had 
been totally and permanently disabled due to severe 
arthritis.  Dr. Botstein, a rheumatologist, evaluated the 
appellant in July 1992.  He indicated that the appellant had 
a difficult arthritis to diagnose.  His hands looked like 
typical severe osteoarthritis, with unusual joint involvement 
in the hands, wrist, elbows, shoulders, ankles and a bad 
right knee.  Possible diagnoses included pseudogout, 
hemochromatosis, and psoriatic arthritis.  He had 
degenerative disc disease in his back.  The appellant 
underwent right total knee arthroplasty due to degenerative 
joint disease at the VA Medical Center in November 1992.  Dr. 
Bohn's notes between 1992-1995 documented follow-up for 
severe advanced osteoarthritis, sometimes characterized as 
rheumatoid arthritis, with a probable component of gouty 
arthritis with elevated uric acid levels.  

A VA examination was conducted in December 1994.  The claims 
folder was provided and reviewed.  The examiner noted the 
progression of degenerative joint disease in the service 
connected right knee and that the appellant was developing 
generalized osteoarthritis with complaints of arthritic 
deformities of the joints in both hands, his back and left 
knee.  Examination was consistent with osteoarthritis but the 
examiner could not exclude the possibility of an ongoing 
rheumatoid osteoarthritic process.  The osteochondroma 
excised from the distal right tibia was not related causally 
to the ongoing deforming arthritis involving multiple joints.

VA Medical Center records from August 1995 identified severe, 
diffuse degeneration of the lumbar discs.  In February 1996, 
Dr. Bohn's records documented severe rheumatoid arthritis, 
degenerative joint disease and multiple joint deformities, 
with worsening kyphosis and posture with each visit.  In June 
1996 the appellant underwent total left hip replacement at 
the VA Medical Center.  In March 1997 his disability was 
characterized as mixed rheumatoid disease with combination 
rheumatoid arthritis, osteoarthritis and degenerative joint 
disease.  

The appellant testified before the Board in January 1998.  
The appellant testified regarding the debilitating nature of 
his arthritis of multiple joints.  He could only stand for 
about 15 minutes without some assistance.  He could not climb 
stairs or even cook his own meals.  Many doctors had told him 
that the arthritis had spread from his right knee. 

VA Medical Center records dated in 1998 documented 
progressive degeneration in the hips.

The appellant testified before the RO in November 1999.  The 
appellant testified that it was his belief that the arthritis 
that developed in his service connected right knee had spread 
to many other joints in his body, including his hips, hands, 
wrists, elbows, shoulders, and ankles.  He had been told that 
favoring his right knee had affected his left knee and hip.  
Dr. Bohn had told him that the arthritis in his right knee 
had spread to his other joints.

In December 1999, Dr. Bohn wrote a letter and indicated that 
he treated the appellant since 1992.  He had advanced 
seropositive rheumatoid arthritis with multiple joint 
deformities and a few disarticulations.  He suffered from 
chronic arthralgia.  His condition rendered him totally 
disabled.

An August 2000 VA Medical Center noted a history of a closed 
fracture of the ishium.  The appellant also had polyarticular 
arthritis.

Service connection for arthritis of multiple joints, claimed 
secondary to a service connected right knee disability.

In order to prevail on a claim for service connection on a 
secondary basis, an appellant must present evidence of a 
service-connected disease or injury, competent evidence of a 
current disability, and competent evidence of a relationship 
between the service-connected disease or injury and the 
claimed disability.  Service connection for a right knee 
disability is of record.  Competent medical evidence of 
arthritis of multiple joints, variously characterized as 
osteoarthritis, rheumatoid arthritis, gouty arthritis and 
degenerative joint disease, has been presented.  However, the 
Board has been presented with no opinion that positively 
links arthritis in multiple joints to the service connected 
right knee disability.  The Board has been presented only 
with a negative medical opinion that disputes any link 
between the service connected right knee disability and the 
development of arthritis of multiple joints.  Otherwise, 
multiple VA Medical Center and private medical records are 
silent as to any association between the two.

The appellant may believe that there is a relationship; 
however, he is a layman and is not competent to establish 
the etiology of arthritis in multiple joints.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  In a secondary service 
connection claim, the question centers on the relationship 
of one condition to another.  Such a relationship is not 
susceptible to informed lay observation and thus, for there 
to be credible evidence of such a relationship, medical 
evidence is required.  See, e.g., Reiber v. Brown, 7 Vet. 
App. 513, 516 (1995).  The appellant's own opinion does not 
serve to establish service connection as it is not competent 
and cannot outweigh the opinion provided by the VA examiner.  
We have noted that the appellant testified that doctors have 
told him that arthritis spread from his right knee.  Any 
statement of the appellant as to what a doctor told him is 
insufficient to establish a medical diagnosis.  However, the 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence, 
and therefore, is not competent evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995), Marciniak v. Brown, 10 
Vet. App. 198 (1997). 

At this time, there is no competent evidence establishing a 
relationship between the service connected right knee 
disability and the disability associated with arthritis of 
multiple joints.  Rather, there is competent evidence to the 
contrary.  Thus, the preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Temporary total rating.

The appellant has claimed entitlement to a temporary total 
rating related to a period of hospitalization and 
convalescence related to a left total hip arthroplasty 
performed in June 1996 at the VA Medical Center.  A total 
disability rating (100 percent) will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge (regular 
discharge or release to non-bed care) or outpatient release 
that entitlement is warranted for convalescence.  38 C.F.R. 
§ 4.30 (2000).  A total disability rating (100 percent) will 
be assigned without regard to other provisions of the rating 
schedule when it is established that a service connected 
disability has required hospital treatment in a Department of 
Veterans Affairs or an approved hospital for a period in 
excess of 21 days.  38 C.F.R. § 4.29 (2000). 

During testimony before the Board in January 1998, the 
parties agreed that this was a derivative issue and dependant 
on the outcome of the claim for service connection for 
arthritis of multiple joints, which would potentially include 
service connection for the arthritis in the left hip.

Service connection is in effect for right knee status post 
removal of osteochondroma with arthritis, evaluated as 40 
percent disabling.  Service connection is not in effect for 
left hip degenerative joint disease.

The appellant was admitted to the VA Medical Center on June 
25, 1996 and underwent total left hip replacement secondary 
to degenerative joint disease on June 27, 1996.  He was 
discharged on July 27, 1996.

The appellant is not service connected for left hip 
degenerative joint disease, accordingly he is not entitled to 
a temporary total rating for surgery or convalescence 
associated with this disability.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.


ORDER

Service connection for arthritis of multiple joints, to 
include wrists, hands, spine, shoulders, ankles, left knee, 
claimed secondary to service connected right knee status post 
removal of osteochondroma with arthritis is denied.  A 
temporary total rating for convalescence under the provisions 
of 38 C.F.R. § 4.30 (2000) is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

